Fourth Court of Appeals
                                   San Antonio, Texas
                                          October 4, 2018

                                       No. 04-18-00327-CR

                                    Jim Garcia LONGORIA,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 226th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CR7801
                          Honorable Mark R. Luitjen, Judge Presiding


                                          ORDER
        Appellant’s brief was originally due August 13, 2018. Neither an appellant’s brief nor a
motion for an extension of time was timely filed. Instead, this court issued a letter notifying
counsel that the brief was late and giving counsel 10 days to respond. Eight days later, counsel
filed a motion for an extension of time to file the appellant’s brief. This court granted the motion
and ordered counsel for appellant, C. Wayne Huff, to file the brief by September 24, 2018.
Neither the brief nor a motion for an extension was timely filed.

        Appellant has filed second a motion for an extension of time to file the appellant’s brief.
We ORDER that the motion is granted in part and ORDER counsel for appellant, C. Wayne
Huff, to file the appellant’s brief by November 12, 2018. Counsel is advised that no further
extensions of time will be granted absent a timely motion that (1) demonstrates extraordinary
circumstances justifying further delay, (2) advises the court of the efforts counsel has expended
in preparing the brief, and (3) provides the court reasonable assurance that the brief will be
completed and filed by the requested extended deadline. The court does not generally consider a
heavy work schedule to be an extraordinary circumstance.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of October, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court